UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 12, 2010 Cameron International Corporation (Exact Name of Registrant as Specified in its Charter) Delaware (State or other jurisdiction of incorporation) 1-13884 (Commission File Number) 76-0451843 (I.R.S. Employer Identification No.) 1333 West Loop South, Suite 1700, Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (713) 513-3300 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 7.02 Submission of Matters to a Vote of Security Holders. Cameron International Corporation (the “Company”) held its Annual Meeting of Stockholders on May 12, 2010.Set forth below are the results of the voting with respect to each matter acted upon at the meeting. 1. The nominees for election as Class III Directors, each for a three year term, were elected based upon the following vote: Nominees For Against Abstain Broker Non-Votes Michael E. Patrick Jon Erik Reinhardsen Bruce W. Wilkinson 2.The proposal to ratify the appointment of Ernst & Young LLP as the Company’s independent registered public accounts for fiscal year ending December 31, 2010, was approved based on the following votes: For Against Abstain SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CAMERON INTERNATIONAL CORPORATION By:/s/Grace B. Holmes Grace B. Holmes Corporate Secretary and Governance Officer Date:May 13, 2010
